Citation Nr: 0631205	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 2002 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for 
cervical spine disability was denied.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in May 2003.  In September 
2005, the Board remanded this case in order to obtain 
additional evidence.  The case is again before the Board for 
appellate consideration.

A personal hearing was held in August 2004 before the 
undersigned Acting Veterans Law Judge, sitting at the RO.  
The transcript of that hearing has been associated with the 
veteran's VA claims file.


FINDINGS OF FACT

1.  Neither a cervical spine disability nor an injury to the 
cervical spine is shown during active service.

2.  A cervical spine disability is first shown by competent 
clinical evidence many years after service separation, and is 
not shown to be related to service.

3.  Cervical spine arthritis is first shown more than one 
year following separation from active service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by active service, nor may degenerative arthritis of the 
cervical spine be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for current 
residuals of an in-service injury to the cervical spine.  He 
specifically alleges that he was accorded in-service 
treatment for such an injury, in conjunction with dental 
treatment.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters from the 
RO in May 2003, August 2003, and October 2005.  These letters 
informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  
While these letters were issued subsequent to the initial 
adjudication of the veteran's case in May 2002, the Board 
notes that the claim was thereafter readjudicated by the RO 
in May 2006, subsequent to the issuance of the most recent 
VCAA letter, as indicated by a supplemental statement of the 
case issued in that month, thereby satisfying the timing 
requirements of Pelegrini.  There is no indication that the 
veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was furnished 
with such notice by means of a letter dated in March 2006.

Duty to assist

The veteran's service medical records, along with post-
service private medical records and documents associated with 
disability awards from other government agencies, have been 
associated with his claims folder.  In addition, he presented 
testimony before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
probative evidence not already of record that could be 
obtained, or that there is any outstanding evidence with 
respect to the veteran's claim.  The Board notes, in that 
regard, that his claim was the subject of a prior Board 
remand seeking additional medical evidence, which was 
subsequently associated with his claims file.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

The Board notes that in McClendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim.  38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence is 
not substantive 'negative evidence.'"  McClendon at 83, 
citing Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002).

Criterion 1: The Board finds that there is competent evidence 
of current disability with respect to the claim for service 
connection based on the medical evidence of record.  The 
Board cautions that this is not to be viewed as a firm 
finding of fact to that effect.  Cf. McClendon at 82.

Criterion 2: The Board finds that there is no credible 
evidence of record which tends to show that there was an in-
service event, injury, or disease.  This factor will be 
addressed in detail in the discussion of service connection.  

Criteria 3 and 4:  The finding on criterion 2 renders any 
findings on these criteria moot, as any medical evidence of 
record is probative only to the extent that the claimed event 
actually occurred.  Moreover, the veteran's lay statements 
concerning the etiology of his cervical spine disability are 
insufficient to demonstrate the in-service incurrence of his 
disability.  See Espiritu v. Derwinski.  2 Vet. App. 492, 494 
(1992) (holding that lay person is not competent to offer 
evidence that requires medical knowledge).  In this light, 
the Board observes that the Court's emphasis and caution in 
McClendon against making a determinative finding on the 
appropriateness of an examination solely on the absence of 
evidence was done in light of the Board having found as fact 
that an in-service event actually occurred.  See McClendon at 
83. 

Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c).  Thus, 
the Board concludes that the record was sufficiently 
developed to address the merits of the veteran's claim 
without prejudice to his right to assistance with the 
development of his claim.  Bernard, 4 Vet. App. at 394.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  In addition, certain enumerated 
disabilities, to include degenerative joint disease, may be 
presumed to have been incurred during active service when 
manifested to a compensable degree within one year following 
service separation.  38 U.S.C.A. §§ 1101, 1111, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence demonstrates the presence of a cervical 
spine disability since 1980, with cervical spine problems, 
variously diagnosed, shown to have been accorded treatment 
since that date.  Hickson element (1), a current disability, 
is satisfied.  

However, with respect to Hickson element (2), in-service 
incurrence of an injury or disability, the veteran's service 
medical records are devoid of clinical findings that indicate 
the presence of any cervical spine problems during service.  
In particular, records of dental treatment are devoid of 
references to any neck or cervical spine problem.  The report 
of the separation medical examination, dated in October 1964, 
shows that the veteran's spine and other musculoskeletal 
systems were again clinically evaluated as normal.  The 
report notes, with regard to evaluation of the upper 
extremities, that there was no weakness, deformity or 
limitation of motion, left clavicle.  On a report of medical 
history, prepared in conjunction with service separation, the 
veteran denied having, or ever having had, bone, joint, or 
other deformity; a left clavicle fracture in 1963 was noted, 
with good recovery and no complications or sequelae.

While the separation records note a history of left clavicle 
fracture, there is no indication that this notation is in 
fact a reference to a cervical spine injury.  Moreover, with 
specific regard to the veteran's contentions that he was 
accorded in-service treatment for a cervical spine injury 
pursuant to treatment for dental problems, it must be pointed 
out that his service dental records are negative for any such 
treatment, or of complaints of neck or cervical spine 
problems.

The medical evidence first indicates the presence of cervical 
spine problems in 1986; the report of a January 1987 VA 
examination shows anterior hypertrophic osteophytosis, and 
cervical kyphosis suggesting muscle spasm, as shown on X-ray.  
Apparent discomfort in the back of the neck on extreme 
hyperextension of the cervical spine was noted, and a 
diagnosis of mild degenerative arthritis of the cervical 
spine was indicated.  Medical records dated in 1980 show 
complaints of back pain follow an industrial accident in 
February 1980, with subsequent diagnoses pertaining to 
lumbosacral disability.  Even if the Board was to assume, 
solely for the purpose of this discussion, that the back 
problems referenced as of 1980 did in fact pertain also to 
the cervical spine, it remains uncontroverted that any such 
disability was initially manifested more than 15 years 
following the veteran's separation from service in October 
1964.  It must also be pointed out that the evidence dated in 
1980 clearly establishes that the disability manifested 
beginning on that date was the product of an industrial 
accident, and not the veteran's service.

The Board further notes that more recent medical evidence 
shows that the veteran has indicated the incurrence of back 
problems prior to 1980.  A January 1984 medical record shows 
that he cited incurring a back injury in 1978, while in July 
1993 he indicated that his back problems began in 1971.  More 
recently, in May 1999, he indicated that he had had back 
problems since a 1968 injury.  Nevertheless, there is no 
clinical evidence of a back injury prior to that incurred in 
1980.  The veteran's contentions, to the effect that his 
cervical spine problems were the product of an in-service 
neck injury for which he was treated during service in 
conjunction with dental treatment, are not supported by the 
clinical evidence.

In the absence of an in-service disability, Hickson element 
(3), a medical nexus, cannot be satisfied, inasmuch as there 
cannot be a nexus between two items (a current disability and 
an in-service disability) when only one of those items is 
shown to exist.  The medical record is devoid of any findings 
that there is a relationship between the veteran's current 
cervical spine disability and his period of active service; 
see 38 C.F.R. § 3.303(d).  As for the veteran's contentions 
that there is such a relationship, it is noted that he has 
not established that he has the requisite medical training 
that would render him competent to proffer an expert opinion 
in this matter and, as such, his contentions are of little 
probative value when balanced against the absence of clinical 
findings.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (lay persons cannot offer opinions requiring medical 
knowledge).  

In brief, only Hickson element (1) is shown as satisfied with 
regard to the question of service connection for a cervical 
spine disability, to include residuals of an in-service 
injury to the cervical spine.  The medical evidence first 
demonstrates the presence of a cervical spine disorder many 
years following the veteran's separation from active service.  
In addition, the medical evidence does not show that cervical 
spine arthritis was manifested within the one-year period 
following his separation from service, thereby precluding an 
award of service connection for such impairment on a 
presumptive basis; see 38 U.S.C.A. §§ 1101, 1111, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The Board 
must therefore conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disability.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


